SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

477
CA 15-01381
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


C. TANISHA BURT, CLAIMANT-RESPONDENT,

                      V                                          ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 116197.)
(APPEAL NO. 2.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DIFILIPPO, FLAHERTY & STEINHAUS, PLLC, EAST AURORA (ROBERT D.
STEINHAUS OF COUNSEL), FOR CLAIMANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Michael E. Hudson,
J.), entered November 6, 2014. The interlocutory judgment apportioned
liability and ordered a trial on the issue of damages.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court